Citation Nr: 1621100	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  15-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected right ankle Achilles tendonitis.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left ankle Achilles tendonitis.

3.  Entitlement to service connection for bilateral plantar fasciitis, including as secondary to bilateral service-connected ankle disabilities.

4.  Entitlement to service connection for a bilateral hip disorder, including as secondary to bilateral service-connected ankle disabilities.

5.  Entitlement to service connection for a bilateral knee disorder, including as secondary to bilateral service-connected ankle disabilities.

6.  Entitlement to service connection for a back disorder, including as secondary to bilateral service-connected ankle disabilities.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1980 to December 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

On his July 2015 substantive appeal the Veteran requested a hearing before a Veterans Law Judge (VLJ) via videoconference.  However, in a subsequent December 2015 written statement the Veteran withdrew his request for a hearing.  Accordingly, no hearing was provided.  38 C.F.R. § 20.704(e).

The Veteran has submitted additional relevant evidence since the July 2015 statement of the case.  Because the Veteran filed his substantive appeal after February 2013 and did not specifically request initial AOJ consideration of this newly submitted evidence, he is presumed to have waived initial AOJ consideration.  38 U.S.C.A. § 7105(e).  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran is seeking an increased rating for his service-connected bilateral ankle disability.  He was provided with a VA examination regarding this issue in June 2012.  In his July 2015 written substantive appeal, the Veteran asserted his ankle disabilities had worsened in the three years since his exam.  The claims file does not contain more recent medical records which evaluate the severity of the Veteran's bilateral ankle disabilities.  Accordingly, remand is required for a new VA examination to evaluate the current severity of the Veteran's bilateral ankle disabilities.

He is also seeking service connection for several disorders claimed as secondary to his service-connected bilateral ankle disabilities.  Although the Veteran was provided a VA examination regarding this issue in June 2012, and an additional examiner's opinion was obtained in June 2014, both of these examiners focused on whether the Veteran's alleged disorders were caused by his service-connected bilateral ankle disabilities.  However, the examiner did not opine as to whether the Veteran's claimed disorders were aggravated by his service-connected bilateral ankle disabilities.  

Notably, the Veteran has submitted a February 2016 letter from his treating VA physician indicating that tight Achilles tendon/calf muscles "can" prevent proper ankle flexion altering gait, thereby causing stress on the knees, hip and lower back which could lead to pain/degenerative disease.  The examiner then stated that more likely than not the Veteran's plantar fasciitis, degenerative knee and lumbar disc disease and hip pains "could" be from his service-connected Achilles tendinitis.  This opinion, which contains speculative terminology, is sufficient to obtain additional medical opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records, including any records at the VA medical facility in Indianapolis since May 2013, and associate them with the claims file.

2.  After obtaining the updated records, schedule the Veteran for an examination to determine the current severity of his bilateral ankle disabilities.  All required testing should be conducted.

3.  After obtaining the updated records, schedule the Veteran for an examination to evaluate the nature and etiology of his claimed disorders of the bilateral hips, bilateral knees, bilateral feet, and back.  The examiner is asked the review the Veteran's complete claims file and address the following questions.  In reaching their opinion, the examiner is asked to consider and discuss the significance of the letters from Dr. P.P, including the letter dated February 2016.  If the examiner disagrees with the opinion from Dr. P.P., the examiner should provide a full rationale discussing the area of disagreement.  Thus, the examiner is requested to address the following:

a)  Does the Veteran have a current disorder of the knee(s)?  

b)  Does the Veteran have a current disorder of the hip(s)?

c)  Does the Veteran have a current disorder of the foot (feet)?

d)  Does the Veteran have a current disorder of the back?

e)  For each disorder identified is it as likely as not, 50 percent or greater, than the Veteran's currently diagnosed disorder was caused or aggravated (permanently increased in severity) by his service-connected bilateral ankle tendonitis?

4.  Then, readjudicate the appeals.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

